Case: 12-60386       Document: 00512258653         Page: 1     Date Filed: 05/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 31, 2013
                                     No. 12-60386
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ERICK EDUARDO VEGA-MUNOZ,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 371 241


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Erick Eduardo Vega-Munoz, a native and citizen of El Salvador, petitions
this court to review the decision of the Board of Immigration Appeals (BIA)
affirming the decision of the immigration judge (IJ) denying his application for
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT). Vega-Munoz’s sole argument on appeal is that this court should
reconsider the reasoning of its recent decision in Orellana-Monson v. Holder, 685
F.3d 511 (5th Cir. 2012), in which the court deferred to the BIA’s “social

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60386     Document: 00512258653     Page: 2   Date Filed: 05/31/2013

                                  No. 12-60386

visibility” and “particularity” requirements for establishing membership in a
“particular social group” for purposes of asylum.
      In Orellana-Monson, 685 F.3d at 515-16, Jose Orellana-Monson sought
asylum, like Vega-Munoz, based on his membership in a particular social group,
namely, a group of Salvadoran males between the ages of 8 and 15 who had
refused to join a pervasive street gang due to a principled opposition to gangs.
This court upheld the BIA’s application of the “particularity” and “social
visibility” test in defining what constitutes a “particular social group,” finding
it “a reasoned interpretation . . . entitled to deference.” Id. at 521. Because
Orellana-Monson’s proposed group lacked particularity and social visibility, this
court upheld the BIA’s decision that the proposed group did not meet the
requirements of a “particular social group” for asylum purposes. Id. at 522.
      “[I]n the absence of intervening Supreme Court precedent,” one panel
cannot overrule another panel even if it disagrees with the prior panel’s holding.
Montesano v. Seafirst Commercial Corp., 818 F.2d 423, 426 (5th Cir. 1987). As
such, contrary to Vega-Munoz’s assertion, the BIA did not err in requiring
“particularity” and “social visibility” to establish that Vega-Munoz was a
member of a “particular social group.”
      Accordingly, Vega-Munoz’s petition for review is DENIED.




                                         2